DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“at least two vertical support members” in claim 1, where “members” is a place holder, however is modified by structure of at least two vertical support and therefore does not meet the criteria for interpreting the limitation under 35 U.S.C. 112(f).
“a seal element” in claim 1, where “element” is a place holder, modified by structure of a seal and therefore does not meet the criteria for interpreting the limitation under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “internal frame”, in line 3, wherein the term “internal” is a relative term and renders the claim indefinite for being unclear what the frame is internal to.  The way the claim is written, the frame could be on the outside of the cylindrical chamber, if it is still internal to another container or some other structure. The term “internal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the metes and bounds of the claim will be established by examining the limitation as “an internal frame, inside the cylindrical chamber,”.

Claim 1 recites the limitation “each side wall releasably attached to the upper mounting ring, the lower mounting ring, and at least two vertical support members”, rendering the claim indefinite for being unclear if the “at least two vertical support members” are the same, or different, than the at least two vertical support members of line 4 of claim 1.  For purposes of examination, the metes and bounds of the claim will be established by examining the limitation as “each side wall releasably attached to the upper mounting ring, the lower mounting ring, and the at least two vertical support members”.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Randolph (US 1,222,991) teaches a vessel (Figs. 1 and 2, external and cross sectional views, respectively, of a trash can) comprising a cylindrical chamber (space within can  4) a frame (Fig. 1, comprising side bars 3, upper ring 1 and lower ring 2), including an upper mounting ring (1) and a lower mounting ring (2), and at least two vertical support members (3) disposed between the upper and lower mounting rings; an upper plate (lid 6) releasably attached to the upper mounting ring (lid 6 is removed for access in to the cylindrical chamber); a lower plate (Fig. 2, bottom surface of 4) attached to the lower mounting ring in a fixed manner, using rivets 2123183289

Zhang et al. (US 5,385,026) teaches a vacuum vessel (Fig. 1) comprising: 
a cylindrical chamber (space within outer tube 3) defined by: 
an internal frame (comprising rings 5 and 6 and supporting rods 7), inside the cylindrical chamber, including an upper mounting ring (5) and a lower mounting ring (6), and at least two vertical support members (rods 7; see column 3, lines 46-51, “slender stand-off rods 7”) disposed between the upper and lower mounting rings; 

In a separate embodiment, Zhang teaches a vacuum vessel (Figs. 2-6; see column 4, lines 11-13, “preferred embodiment…shown in Figs. 2-6”) comprising a cylindrical chamber (space within cylinder 23) defined by an internal frame (annotated by Examiner in Figure 1 below as the upper plate, lower plate, and vertical support members), inside of the cylindrical chamber, including an upper plate (annotated by Examiner in Figure 1 below) releasably attached to the upper mounting ring (by nuts; see column 5, lines 10-16, “Both ends of the stand-off rods 32 are threaded and include small circular shoulders 34 to space the plates at predetermined distances. The stand-off rods 32 are inserted through the plates by means of small holes 35 drilled through the plates and are secured by nuts and washers 36 applied from both ends.”); 
a lower plate (annotated by Examiner in Figure 1 below) releasably attached to the lower mounting ring (by nuts; see column 5, lines 10-16, “Both ends of the stand-off rods 32 are threaded and include small circular shoulders 34 to space the plates at predetermined distances. The stand-off rods 32 are inserted through the plates by means of small holes 35 drilled through the plates and are secured by nuts and washers 36 applied from both ends.”); 
a sidewall (Fig. 2, 23).


    PNG
    media_image1.png
    640
    815
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 4 of Zhang.

Staines (US 2017/0205124) teaches a vacuum vessel (Fig. 1) including a cylindrical chamber defined by, including a top plate (37), an upper mounting ring (38) and a seal element (unlabeled but shown between 37 and 38; see paragraph 0025 for support, “Various penetrations into the vessel 23 are made through the top plate 37 and have seals engaging the top plate so that the penetrations and seals are kept well above the surface of the liquid cryogen and are kept close to ambient temperature.”) disposed between upper plate 37 and upper mounting ring (38). 

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-7 would be allowable for depending on claim 1.

The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 1-7. There are no prior art teachings that would otherwise supplement or substitute the teachings of Zhang to arrive at the claimed invention. The prior art fails to teach the arrangement of “at least two side walls, each side wall releasably attached to the upper mounting ring, the lower mounting ring, and at least the two vertical support members” as claimed in claim 1. 
It should also be noted that the intended purpose and operating principles of Zhang require the specific arrangement of a single sidewall (Fig. 2, tube 23) as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Zhang to arrive at the claimed invention would be based on improper hindsight, and would render Zhang inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the single sidewall of Zhang, with at least two side walls, would change  the principles of operation thereof, since it would require completely redesigning the sidewall to be made into two pieces, at least, most likely resulting in unexpected and/or unintended results, such as requiring sidewall structure to form an airtight seal for the vacuum vessel, which Zhang accomplishes with just a single sidewall and therefore less assembly, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763